Name: Commission Regulation (EEC) No 2386/83 of 23 August 1983 altering the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/ 16 Official Journal of the European Communities 24. 8 . 83 COMMISSION REGULATION (EEC) No 2386/83 of 23 August 1983 altering the export refunds on fruit and vegetables force should be altered as shown in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 035/72 of 1 8 May 1 972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular Article 30 (5) thereof, Whereas the export refunds on fruit and vegetables were fixed by Regulation (EEC) No 1 659/83 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 1659/83 to the information at present available to the Commission , that the export refunds at present in HAS ADOPTED THIS REGULATION : Article 1 The export refunds on fruit and vegetables fixed in the Annex to Regulation (EEC) No 1659/83 are hereby altered as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 24 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 198 , 21 . 7 . 1983 , p. 2 . (&lt;) OJ No L 162, 22 . 6 . 1983, p. 14. 24. 8 . 83 Official Journal of the European Communities No L 233/ 17 ANNEX to the Commission Regulation of 23 August 1983 altering the export refunds on fruit and vegetables (ECU/100 kg net) CCT heading No Description Refund ex 07.01 M Tomatoes ('Extra' Class, Class I and Class II) 4,50 ex 08.02 C Fresh lemons ('Extra' Class, Class I and Class II) For export to :  Countries or States with a planned economy in central or eastern Europe  Other destinations 12,00 8,00 ex 08.04 A I Table grapes :  Fresh, open ground ('Extra' Class and Class I)  Fresh, hothouse ('Extra' Class and Class I) 4,84 19,34 ex 08.05 A II Shelled almonds, other than bitter almonds 9,67 ex 08.05 B Unshelled walnuts 14,00 ex 08.05 G Unshelled hazelnuts 7,50 ex 08.05 G Shelled hazelnuts 14,51 ex 08.06 A II Apples ("Extra' Class, Class I and Class II) other than cider apples : For export to :  Botswana, Lesotho, Swaziland, Zambia, Malawi, Mozambique, Tanzania, Kenya, Rwanda, Burundi, Uganda, Somalia, Madagascar, Comoros, Mauritius, Sudan, Ethiopia, Djibouti, the countries of the Arabian peninsula ('), Iran, Iraq and Jordan 12,00  Countries and territories of Africa other than those mentioned above and South Africa, Syria, countries with a planned economy in central and eastern Europe, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador, Iceland, Norway, Sweden, Austria, the Faroe Islands and Finland 4,00 08.07 A Apricots in categories Extra, I and II for export to all destinations other than Switzerland and Austria 12,00 ex 08.07 B Peaches (other than nectarines) in categories Extra, I and II for export to all destinations other than Switzerland and Austria  Originating in Greece  Originating in other Member States 0,00 5,00 (') For the purpose of this Regulation the 'countries of the Arabian peninsula are considered to be the following, including the territories attached thereto : Saudi Arabia, Bahrain, Qatar, Kuwait, the Sultanate of Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Aiman, Umm al Qawain, Fujairah, Ras Al Khaimah), Yemen Arab Republic (North Yemen) and tne People's Democratic Republic of Yemen (South Yemen).